Citation Nr: 1110938	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as noncompensable.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD) and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 through September 1993.  This case comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge at a September 2007 Travel Board hearing.  A copy of the transcript of that hearing has been made a part of the claims file.

In September 2008, Issues 1 and 2 were remanded by the Board for additional development.  The claims have been returned to the Board for appellate review.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD is addressed in the REMAND following this decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has level II hearing impairment in the left ear and level II hearing impairment in his right ear.

2.  An unappealed rating decision dated in February 2004 denied a claim for service connection for right knee disability based on a finding of no current disability.

3.  The evidence received since the February 2004 rating decision denying service connection for a right knee disability shows a current disability and thus is not cumulative or redundant of evidence previously of record, does relate to an unestablished fact necessary to substantiate the claim, and is of sufficient probative value to raise a reasonable possibility of substantiating the claim.

4.  A right knee disability was not present in service or for years following the Veteran's discharge from service and is not etiologically related to active service or service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.  New and material evidence has been presented to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

3.  A right knee disability was not incurred in or aggravated by active service, is not proximity due to service-connected disability and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA provided the Veteran with VCAA-compliant information about his claims in December 2004, August 2005 , April 2006 and December 2008.  Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claims, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record the originating agency readjudicated the Veteran's claims in July 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record reflects that the Veteran was provided with notice of the elements required to reopen a previously-denied claim for right knee disability in August 2005.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has been instructed as to the date of the previously denied claim, the reasons for the previous denial and the evidence needed to reopen the claim.  

Through the aforementioned letters, the Veteran has been provided notice as to both reopening and adjudication of the claim for service connection on the merits.  

The Board also notes that the Veteran has been afforded appropriate VA examinations and service treatment records and pertinent VA and private medical records have been obtained relating to both the claims for increased rating and service connection.  The Social Security Administration (SSA) has been contacted and has provided records.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.  Therefore, the Board is also satisfied that the originated agency has complied with VA's duty to assist the Veteran in the development of his claims.

Noting the most recent audiology examination with invalid results, the Board observes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He was instructed as to appropriate responses and his invalid responses and an additional VA examination is not required to adequately address this claim.

Accordingly, the Board will address the merits of the claims.

Compensable Rating for Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Service connection for right ear hearing loss was granted in a February 2003 rating decision, with a noncompensable rating being assigned.  The Veteran was granted service connection for bilateral hearing loss in a March 2004 rating decision, and a noncompensable disability rating was assigned effective from October 2003.  

The Veteran claims that his testing and records clearly show substantial bilateral hearing loss related to service.  He further alleges that a noncompensable rating does not provide for the personal effects his hearing loss has had on his life.

The Veteran was afforded multiple VA audiology exams.  During the October 2003 examination, the Veteran's chief complaints were tinnitus and hearing loss with problems with conversational speech.  On this examination, puretone thresholds in decibels (db) for four frequencies, included frequencies not used for VA evaluation were considered to show moderate sensorineural hearing loss.  

During the July 2005 examination, the Veteran's puretone thresholds in decibels (db) for the four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 45 45 45 40 44 Left 45 50 45 40 45

The Veteran's speech discrimination scores were 84 percent in the right ear and 88 in the left ear.  Applying the puretone threshold averages and speech discrimination scores results in a designation of level II for the right ear and level II in the left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable disability rating.

The Veteran was afforded an additional VA audiology exam in May 2010.  The Veteran's chief complaints were tinnitus and hearing loss.  On this examination, puretone thresholds in decibels (db) for the four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 1 1 1 1 1  Left 1 1 1 1 1 

The Veteran's speech discrimination scores were too unreliable to report in each ear.  The examiner reported that the Veteran was instructed several times regarding how to appropriately respond.  Final results were considered invalid.  Puretone threshold averages and speech discrimination scores thus cannot be determined to apply the table at 38 C.F.R § 4.85, Table VI.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not described significant effects on occupational functioning or usual daily activities.  He reported in his August 2006 substantive appeal and in his September 2007 hearing before the undersigned that he has been fitted for hearing aids in 2001.  He testified that his hearing aids hurt his ears and that he could not wear then always due to the pain.  He agreed with his representative's statement that he was not wearing them at the hearing and that he generally did not need them in a quiet environment when looking at a person speaking.  He reported that he had trouble hearing in a loud environment when he could not see the speaker.

The Board has considered the Veteran's general contention that he experiences hearing loss that affects his daily life.  However, the Board is bound by the provisions of the rating schedule and VA regulations in assigning a disability rating.  The rating schedule for hearing loss is quite specific in the type of testing that must be conducted and the ranges of test results that correspond with a particular rating.  The testing that was conducted in accordance with VA regulations establishes the Veteran's bilateral hearing loss is not to the degree necessary for a compensable rating.  His lack of  cooperation is noted in the most recent examination.  The Board finds his contentions as to the affects of hearing loss on his daily life not fully credible because he did not cooperate with the examination.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment; however, they do not apply in the Veteran's case.  Specifically, each of the pure tone thresholds at the four specified frequencies is not 55 dB or more.  In addition, the puretone threshold is not 70 decibels or more at 2,000 hertz.

In conclusion, a preponderance of the evidence is against the claim of entitlement to a compensable disability rating for bilateral hearing loss.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the current rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for any of the hearing loss disability on appeal and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Right Knee Disability

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and Material Evidence Analysis

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran asserts he has right knee disability that is due to his service-connected left knee disability.  

Entitlement to service connection for right knee disability was denied in an unappealed February 2004 rating decision based on the RO's determination that the Veteran did not have a right knee disability that was related to service or to service-connected left knee disability.  The RO noted no record of treatment for the right knee in service, no current treatment or documented disability.  

The evidence before the RO at that time included the service medical records which did not indicate right knee abnormality and a September 2003 VA examination report noting left knee disability but no diagnosis for the right knee.  It is noted that this examination did not indicate no right knee disability, it merely did not address the right knee.

Evidence added to the record since the February 2004 rating decision includes statements of the appellant to the effect that he has a right knee disability related to the service-connected left knee disability.  He asserts that the right knee disability simply took longer to develop than the left knee disability.  VA examination report dated in July 2005 shows diagnosis of pattelofemoral syndrome of the right knee in addition to arthritis of the left knee.  The examiner opined that it was not likely that the right knee pain was related to the left knee issue.  

The February 2004 rating decision became final as it was not timely appealed.  The Board finds that the July 2005 examination, although unfavorable to the Veteran, does qualify as new and material evidence.  See Shade v. Shinseki, No. 08-3548, 2010 WL 4300776 (Vet. App., Nov. 2, 2010) (holding that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision).  The examination provided additional information regarding the Veteran's claimed disability and spoke directly to the reasons for why the claim was previously denied.  Current disability, not shown when the claim was denied in 2004, is now shown.  Thus, the Veteran's claim of entitlement to service connection for right knee disability is reopened.

Service Connection Analysis

Although the claim has been reopened, the preponderance of the evidence is against the claim on the merits.  The medical opinion evidence is wholly against the claim.  Additional VA treatment records only show ongoing disability of the right knee.  No medical opinion evidence supports the claim that the right knee disability is related to service or to the service-connected left knee disability.  The Veteran submitted a February 2009 statement from Si-Yuen Moy, M.D., which indicates that the Veteran has chronic knee and low back pain.  The doctor noted that the left (sic) pain is service connected.  He explained that the Veteran should be reassigned to a job which required lifting no more than 20 pounds due to the back and knee condition.  This statement does not address the issue of whether the right knee disability is related to the left knee disability or to service and is thus not probative.

The Veteran has submitted written statements and testimony in support of his claim, which has been reviewed.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran, can be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, supra.  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on his post-service symptoms, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  Moreover, while he is competent to observe that his right knee hurts, he is not competent to make a diagnosis or to render an opinion as to etiology.  The Board finds it significant that the 2005 VA examiner opined wholly against the Veteran's theory of a causal relationship between the right and left knee.  This opinion is uncontroverted, highly probative and competent medical evidence against the claim.  

While the contentions have been carefully and sympathetically considered, for the reasons discussed above, the Board must conclude that a preponderance of the evidence is against this claim.


ORDER

A compensable evaluation for bilateral hearing loss is denied.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee condition, to include as secondary to a service-connected left knee disability, and to this extent the claim is allowed.

Entitlement to service connection for a right knee condition, to include as secondary to a service- connected left knee disability is denied.


REMAND

In his June 2009 substantive appeal the Veteran requested a hearing before the Board for the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD.  He has specified that he seeks a Travel Board hearing scheduled at the RO.  The Board notes that this issue has been merged with the other issues decided herein and was not among those for which the Veteran presented testimony in September 2007.  Therefore, the Veteran is still entitled to a hearing before the Board for this issue.  Because such hearings before the Board are scheduled by the RO, a remand of this issue is required.  See 38 C.F.R. § 20.704 (2009).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


